Citation Nr: 0818973	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  07-10 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a computer and golf clubs under Title 38, 
United States Code, Chapter 31.  


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office and Insurance Center in St. Paul, Minnesota 
(the RO).   

Procedural history

The veteran served on active duty from June 1968 until June 
1971.  

In April 2006, the RO received the veteran's claim to VA 
Vocational Rehabilitation Services.  The March 2007 decision 
denied the veteran's claim.  The veteran disagreed with the 
March 2007 decision and initiated this appeal.  The appeal 
was perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9).  

In May 2007, the veteran presented sworn testimony at a 
hearing which was chaired by a RO hearing officer.  In 
November 2007, the veteran presented sworn testimony during a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge.  Transcripts of both hearings have been 
associated with the veteran's VA claims folder.

Clarification of the issue on appeal

Originally, the veteran's equipment request included a DVD 
player.  However, at the time of veteran's May 2007 RO 
hearing, he indicated that he wished only to pursue the 
matter of the computer and the golf clubs.  



FINDINGS OF FACT

1.  Based upon the veteran's service-connected disabilities, 
which are post-traumatic stress disorder (rated 70 percent 
disabling); diabetes mellitus (rated 20 percent disabling); 
and hypertension (rated 10 percent disabling), a vocational 
goal is not feasible a this time.  

2.  A computer is not necessary to improve the veteran's 
independence in daily living.

3.  Golf clubs are not necessary to improve the veteran's 
independence in daily living.


CONCLUSION OF LAW

The criteria for entitlement to a computer and golf clubs 
pursuant to Title 38, United States Code, Chapter 31, 
Individual Independent Living Program, have not been met.  38 
U.S.C.A. §§ 3104, 3109, 3120 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 21.76(a)(2), 21.160, 21.162 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking access to Independent Living Services 
under Title 38, United States Code, Chapter 31, Vocational 
Rehabilitation Services.
  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

There is no indication that Congress intended the VCAA to 
revise the unique, specific claim provisions of Chapter 31, 
Title 38 of the United States Code.  
Cf. Barger v. Principi, 16 Vet. App. 132, 138 (2002).    
Accordingly, VCAA notice is not required in this case.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

It is clear that general due process concerns have been 
satisfied.  See 38 C.F.R. § 3.102 (2007).  As was noted in 
the Introduction, the veteran testified at two personal 
hearings in connection with this case.

Pertinent law and regulations

VA may conduct programs of independent living services for 
severely handicapped persons.  See 38 U.S.C.A. § 3120(a).  VA 
may also provide a program of independent living services and 
assistance under this section only to a veteran who has a 
serious employment handicap resulting in substantial part 
from a service-connected disability, and it has been 
determined that the achievement of a vocational goal is not 
currently feasible.  See 38 U.S.C.A. § 3120(b).

The purpose of independent living services is to assist 
eligible veterans whose ability to function independently in 
family, community, or employment, is so limited by the 
severity of disability (service- and nonservice-connected) 
that vocational or rehabilitation services need to be 
appreciably more extensive than for less disabled veterans.  
See 38 C.F.R. § 21.1609(a).

The term "independence in daily living" means the ability 
of a veteran, without the services of others or with a 
reduced level of the services of others to live and function 
within the veteran's family or community.  See 38 C.F.R. § 
21.160(b). Independent living services may be furnished: (1) 
as part of a program to achieve rehabilitation to the point 
of employability; (2) as part of an extended evaluation to 
determine the current reasonable feasibility of achieving a 
vocational goal; 
(3) incidental to a program of employment services; or (4) as 
a program of rehabilitation services for eligible veterans 
for whom achievement of a vocational goal is not currently 
reasonably feasible.  This program of rehabilitation services 
may be furnished to help the veteran: (i) function more 
independently in the family and community without the 
assistance of others or a reduced level of the assistance of 
others; (ii) become reasonably feasible for a vocational 
rehabilitation program; or (iii) become reasonably feasible 
for extended evaluation.  See 38 C.F.R. § 21.160(c).

The services which may be authorized as part of an Individual 
Independent Living Program include: (1) any appropriate 
service which may be authorized for a vocational 
rehabilitation program as that term is defined in Section 
21.35(i) except for a course of education or training as 
described in Section 21.120; and (2) independent living 
services offered by approved independent living centers and 
programs which are determined to be necessary to carry out 
the veteran's plan including: (i) evaluation of independent 
living potential; (ii) training in independent living skills; 
(iii) attendant care; (iv) health maintenance programs; and 
(v) identifying appropriate housing accommodations.  See 38 
C.F.R. § 21.160(d) [emphasis added by the Board].

A program of independent living services and assistance is 
approved when: (1) VA determines that achievement of a 
vocational goal is not currently reasonably feasible; (2) VA 
determines that the veteran's independence in daily living 
can be improved, and the gains made can reasonably be 
expected to continue following completion of the program; (3) 
all steps required by Sections 21.90 and 21.92 of this part 
for the development and preparation of an Individual 
Independent Living Program, have been completed; and (4) the 
VR&C Officer concurs in the program.  See 38 C.F.R. § 
21.162(a).

Analysis

The veteran is seeking entitlement to a computer and golf 
clubs.  Essentially he contends that because these items were 
noted to be beneficial in a May 2006 Independent Living 
Assessment, VA is required to supply them to him under an 
Independent Living Plan and 38 U.S.C.A. § 3120.  

For the reasons set out below, the Board finds that the 
requested equipment, although potentially beneficial to the 
veteran, is not "necessary" to the veteran's independence 
in daily living.  Accordingly, no entitlement is established.  
See 38 C.F.R. § 21.160(d) (2007).  

The veteran is currently service-connected for post-traumatic 
stress disorder; 
a 70 percent disability rating is in effect.  He is also 
service-connected for diabetes mellitus, currently rated as 
20 percent disabling; and for hypertension, currently rated 
as 10 percent disabling.   The veteran's total service-
connected disability rating is 80 percent, effective as of 
February 27, 2004.  Entitlement to total disability based 
upon individual unemployability due to service-connected 
disabilities (TDIU) has been granted effective October 7, 
2003.  It has thus been determined that the achievement of a 
vocational goal is not currently feasible and that the 
veteran is therefore an appropriate candidate for independent 
living services.  See 38 U.S.C.A. § 3120(b).

Based upon the satisfaction of the threshold criteria, the 
question before the Board then becomes whether or not the 
equipment requested by the veteran is "necessary" to 
support his ability to live and function within his family or 
community.  Generally, this determination is made through a 
professional Independent Living Assessment. 

In May 2006, such an assessment was completed.  It was noted 
that the veteran had a tendency toward isolation but that he 
was "cooperative and appropriate" throughout.  The 
Assessment noted that the veteran lived on his own in a 
duplex shared with family members.  He was found to be 
competent to manage his own funds.  The assessment further 
detailed that the veteran participated in several leisure 
activities, including hunting and fishing, and possessed 
equipment for these pursuits.  Additionally, the veteran 
noted social interactions by phone and in person.  There was 
no finding of any deficit in the veteran's ability to perform 
the activities of daily living.  The independent living 
specialist determined that the veteran was interested in 
improving his social skills and that the veteran "would 
benefit" from the requested computer and golf clubs as 
methods to expand his interests.  

The RO subsequently denied the veteran's request for the 
provision of a computer and golf clubs, noting that the 
computer and golf clubs were not "necessary" to support the 
veteran's ability to live independently.  The Board concurs 
with this decision.  

The evidence of record shows that although the veteran is 
unable to work, he is able to live independently.  He has 
relationships with family members and pursues telephone and 
other contact with veterans for a social outlet.  He also 
engages in recreational activities.  

In that regard, the Board notes that a March 2007 VA mental 
health treatment note indicated that the veteran regularly 
participated in two separate therapy groups and further had 
been assessed to have a level of functioning commensurate 
with a GAF score of 75, that is to say able to function 
independently.  Further, the treatment record did not 
identify any necessary equipment in order to achieve the 
veteran's treatment goals.      

Accordingly, neither the veteran's treatment records nor the 
report of the independent living specialist in any way 
indicate that a computer or golf clubs are necessary to the 
veteran's maintenance of functioning independently or in the 
community.  In contrast, the evidence shows that the veteran 
already has achieved substantial functioning in the 
community, relative to his level of disability.  He clearly 
has social contacts and further has recreational outlets, 
notably hunting and fishing.   Specifically, the May 2006 
Individual Independent Living Needs Assessment report 
reflects that despite the veteran's physical and mental 
disabilities, he is independent in his self-care skills; he 
enjoys his hobbies, he drives independently and provides his 
own transportation when needed and he attends his medical 
appointments.  

The veteran has not disputed this.  In essence, he contends 
that his life would be further enriched if he was able to 
communicate via computer (in addition to in person and via 
the telephone) and by playing golf (in addition to his 
current recreational pursuits).  Although the Board has no 
reason to doubt that these additional outlets would be 
beneficial to the veteran, there is nothing in the record 
which indicates that they are necessary.  Specifically, a 
computer and golf clubs are not necessary to help him become 
reasonably feasible for a vocational rehabilitation program 
or for an extended evaluation, nor can they be used as 
incidental to a program of employment services.  
Additionally, the requested equipment is not required to 
allow the veteran to achieve independent living.  

The Board notes that VA has wide discretion in the types of 
equipment and services to be approved.  However, as noted by 
VA General Counsel, in making a determination for approving 
such service "The operative word....is 'necessary', that is 
the services provided must be vital to achieving the 
[independent living] goal, not merely desirable of helpful."  
See VAOPGCPREC 6-2001.  

Based upon the totality of the evidence, it is clear that the 
requested equipment is desirable rather than vital.  The 
veteran himself has asserted that a computer would give him 
additional options for contacting friends and provide an 
additional method of ordering and tracking his medication, 
that is to say would provide an option for meeting a need 
which he has already found a way to perform.  Further, with 
respect to the golf clubs, it is noted that to the extent 
that the veteran is inclined to participate in hobbies and 
social interaction he already has several groups and hobbies 
in place.  

Given that the veteran's disability picture is such that 
achievement of a vocational goal is not currently reasonably 
feasible, the requested equipment is for a recreational use 
solely and these recreational uses are not indicated to be 
necessary by any of the veteran's treating professionals.  
Therefore, although the requested equipment would be 
desirable, it does not meet the "necessity" standard set 
out in the regulation.  See 38 C.F.R. § 21.60; see also 
VAOPGCPREC 6-2001

The Board is cognizant of the severity of his disabilities 
which were incurred during his honorable period of service.  
However, because the record demonstrates that computer usage 
and golf are desirable as opposed to necessary, the Board 
must find that they are not vital to achieving the goals of 
an Individual Independent Living Program.  For this reason, 
the veteran's request for entitlement to a computer and golf 
clubs under an Individual Independent Living Program is 
denied.


ORDER

Entitlement to a computer and golf clubs under Title 38, 
United States Code, Chapter 31 is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


